This was an insurance upon the vessel "against actual total loss only." After her disaster she remained a vessel, and as such reached her port of destination afloat. In such case it is too well settled to need further discussion that there is not "an actual total loss," and that the underwriter is not liable. The essential facts were undisputed and there was nothing, therefore, for submission to the jury. The well considered opinion of TALCOTT, J., at the General Term renders it needless to add more.
The judgment must be affirmed, with costs.
All concur.
Judgment affirmed. *Page 403